DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 10, the limitations regarding holes being formed “by perforation” are ambiguous.  “Perforation means 1: the act or process of perforating; 2a: a hole or pattern made by or as if by piercing or boring; b: one of the series of holes (as between rows of postage stamps) in a sheet that serve as an aid in separation.  https://www.merriam-webster.com/dictionary/perforation.  It is unclear which definition applies here and what exactly the limitation means.  The limitations are treated as product by process limitations.
Regarding claims 1 and 10, the limitation of “a block shape” is indefinite.  The definition of “block” includes “1: a compact usually solid piece of substantial material especially when worked or altered to serve a particular purpose.”  https://www.merriam-webster.com/dictionary/block.  The term “block” does not define any particular shape.  The limitation is given little weight.
Regarding claim 2, the limitation that “the guide extends perpendicularly from the body” is indefinite.  A body is inherently a three-dimensional object that has no particular “direction” so it is indeterminate what direction(s) is “perpendicular” to the direction of the body.   It is unknown what directions would or would not be considered to be “perpendicular” directions to the body. The limitation is given little weight.
Regarding claim 4, the limitation of a “hole,” (singular), being “formed in plurality” is indefinite and confusing.  A “hole” (singular) does not mean holes (plural).   Therefore, the limitation is confusing and ambiguous and given little weight. 
Regarding claim 5, “the plurality . . . of holes” lacks antecedent basis and is ambiguous.  As noted above, a “hole” is not a plurality of holes.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttenberger et al. US 6419368 (“Guttenberger”).  Regarding claim 1, Guttenberger disclose a grommet 7 comprising:
	a body (labeled BD in annotated figure 4 below) which has a block shape with a wire passing hole (at 16), and
	a guide (labeled GF below) which extends from one end of the body at a predetermined angle and has a guide hole (e.g., passage 13, labeled GH in annotated figure 1 below).
	Regarding the limitation that the holes are formed “by perforation,” the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).
“If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113. 
    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3289
    2533
    media_image2.png
    Greyscale

	Per claim 2, the guide extends perpendicularly to some direction relative to the body.
	Per claim 3, the guide is formed integrally with the body.
	Per claim 4, the wire passing hole is a circular through-hole.
	Per claim 5, the one guide hole has a size greater than a sum of sizes of the plurality of wire passing holes.
	Per claim 6, the guide hole is a rectangular through-hole.
	Per claim 8, the guide hole is elongated in a width direction of the guide.
	Per claim 9, there is a protrusion (labeled PR above) which protrudes outward from an outer wall of the body.

	Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLeod et al. US 6660937 (“MacLeod”).  Regarding claim 1, MacLeod disclose a grommet 16 comprising:
	a body (20) which has a block shape with a wire passing hole (labeled WPH in annotated figure 2 below), and
	a guide (28) which extends from one end of the body at a predetermined angle and has a guide hole (labeled GH below).
	Regarding the limitation that the holes are formed “by perforation,” the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).
“If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.

    PNG
    media_image3.png
    1258
    972
    media_image3.png
    Greyscale

	Per claim 6, the guide hole is a rectangular through-hole.
	Per claim 7, the guide hole has chamfered or filleted corners (labeled FC above).

Allowable Subject Matter
Claims 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Regarding claim 10, the prior art does not disclose the apparatus as claimed, including a grommet fixing unit configured to connect and fix the guides of the plurality of grommets to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833